*375The opinion of the court was delivered by
Smith, J.
(who after recapitulating the facts, continued.) The assignment was mad.e in pursuance of the act of the 14th of February, 1730, entitled “An act for the relief of insolvent debtors, within the Province of Pennsylvania.” 1 Sm. laws, 181. Had the husband assigned to the two creditors, who are named as his trustees, all his estate, in discharge of their particular debts, there would be no doubt of their right to the money in question. It would be a perversion of justice, then, to say that his assignment to them, in trust, for the benefit of all his creditors; an assignment without preference, is not equally effectual, in securing the amount to them all. If the assignment had been made, without regard to the act of assembly, it would have passed the absolute right to this money; and as there is nothing in the act, but what strengthens rather than diminishes the consideration, we are of opinion, that the plaintiff’s right of survivorship, is defeated. The observations in the case of Lodge v. Hamilton, 2 Serg. & Rawle, 491, strongly fortify this conclusion. The judgment of the District Court must be affirmed.
Judgment affirmed.